June 25, 1930. The opinion of the Court was delivered by
The appellant has asked this Court to review this case, wherein he was convicted by a jury and sentenced by County Judge Ansel, in the County Court of Greenville County, on the charges of storing and having in possession alcoholic liquors in violation of law.
It is insisted that the motion for a directed verdict of not guilty should have been granted, on the ground that there was not sufficient evidence to take the case to the jury. The evidence shows discovery by peace officers of 52 gallons of alcoholic liquors, including corn whiskey and brandy, in kegs and fruit jars concealed in a pit in a barn over which compost was spread. There was a trapdoor with a big lock thereon, which led to the pit. The barn was connected with a dwelling house, and situate about 40 yards therefrom. The dwelling house and the barn were rented by the appellant, and both were in his charge. No other house was closer than 400 yards to the barn. There was some evidence to show use of the barn by those who resided in the appellant's dwelling. While the appellant claimed that he had been away from home and knew nothing of the presence of the whiskey on his premises, it is our opinion that the evidence was entirely sufficient to require that it be submitted to the jury for their determination.
On cross-examination of the appellant, the county solicitor asked him several questions regarding another pit, found at a place formerly rented by the *Page 144 
appellant, similar to the pit found in the barn referred to in this case. Appellant's counsel objected to these questions, but the objections were overruled. It is contended that the rulings in that regard were erroneous. We think the questions were properly allowed.
The exceptions are overruled; and the judgment below is affirmed.
MESSRS. JUSTICES COTHRAN, STABLER, and CARTER, and MR. ACTING ASSOCIATE JUSTICE MENDEL L. SMITH, concur.